Citation Nr: 0930741	
Decision Date: 08/17/09    Archive Date: 08/27/09

DOCKET NO.  09-16 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes as a 
result of exposure to herbicides.

2.  Entitlement to service connection for peripheral 
neuropathy of the bilateral lower extremities.

3.  Entitlement to service connection for peripheral 
neuropathy of the bilateral upper extremities.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel


INTRODUCTION

The Veteran has active service from September 1966 to 
November 1968, during the Vietnam Era, and additional 
unverified active service from November 1968 to April 1970.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2006 rating decision of the Department 
of Veterans Affairs (VA), St. Petersburg, Florida, Regional 
Office (RO), which denied service connection for diabetes, 
peripheral neuropathy of the bilateral lower extremities, and 
peripheral neuropathy of the bilateral upper extremities.  
The Veteran disagreed with such decision and subsequently 
perfected an appeal.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks service connection for diabetes, peripheral 
neuropathy of the bilateral lower extremities, and peripheral 
neuropathy of the bilateral upper extremities disabilities, 
which he maintains are related to service.  Based on review 
of the record, the Board finds that further development is 
necessary.

In the Veteran's Substantive Appeal (VA Form 9), received 
April 2009, the Veteran requested a personal hearing at the 
RO before a Veterans Law Judge (Travel Board hearing).  In a 
May 2009 notice letter, the Veteran was informed that unless 
he otherwise indicates, his "name will remain on the list of 
those who desire a hearing before the travelling section of 
the Board," and "will be notified of the time and place of 
the hearing."  The Veteran did not withdraw his hearing 
request, pursuant to 38 C.F.R. § 20.702(e) (2008), or request 
another option as outlined on the May 2009 notice letter.  
Such hearing has not been scheduled.

Since such hearings are scheduled by the agency of original 
jurisdiction (AOJ) (see 38 C.F.R. § 20.704(a) (2008)), the 
Board is remanding the case for that purpose, in order to 
satisfy procedural due process concerns.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the appellant 
for a Travel Board hearing before a 
Veterans Law Judge, with appropriate 
notification to the Veteran.  A copy of 
the Travel Board hearing notice should 
be associated with the record.
  
After the hearing is conducted, or if the Veteran withdraws 
his hearing request or fails to report for the scheduled 
hearing, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
Veteran need take no action until so informed.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




